COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00187-CV

CHARLES A. CHASTAIN                                                  APPELLANT

                                        V.

VIEWPOINT BANK F/K/A                                                  APPELLEE
COMMUNITY CREDIT UNION AND
REGIONS BANK


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Charles A. Chastain, appearing pro se, attempts to appeal from

a judgment of garnishment signed February 28, 2013. No motion for new trial

was filed, making the notice of appeal due April 5, 2013. See Tex. R. App. P.

26.1. Chastain filed a notice of appeal on May 17, 2013, thirty-seven days late.



      1
       See Tex. R. App. P. 47.4.
      On May 29, 2013, we sent a letter to Chastain stating our concern that we

lacked jurisdiction over this appeal because Chastain’s notice of appeal was not

timely filed.   We informed Chastain that unless he, or any party desiring to

continue the appeal, filed a response by June 10, 2013, showing a reasonable

explanation for the late filing of the notice of appeal, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Chastain

responded that he did not receive notice of the judgment until “April 2013.”

      On June 6, 2013, we abated the appeal and remanded the case to the trial

court for a hearing and entry of an order finding the date on which Chastain first

received notice or acquired actual knowledge that the order was signed. See

Tex. R. Civ. P. 306a(4); Tex. R. App. P. 4.2. The trial court found that Chastain

acquired actual notice of the judgment of garnishment on March 6, 2013. The

appeal was reinstated on July 9, 2013.

      On July 10, 2013, we sent a second letter to Chastain stating our concern

that we lacked jurisdiction over this appeal because Chastain’s May 17, 2013

notice of appeal was not timely filed. We informed Chastain that unless he, or

any party desiring to continue the appeal, filed a response by July 22, 2013,

showing a reasonable explanation for the late filing of the notice of appeal, the

appeal could be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a),

44.3. To date, we have received no response.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the


                                         2
appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997).   Because Chastain’s notice of appeal was untimely, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3, 43.2(f); Jones, 976
S.W.2d at 677; Verburgt, 959 S.W.2d at 617.


                                          PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 22, 2013




                                      3